 1325 NLRB No. 2251Members Hurtgen and Brame did not participate in the underly-ing representation case.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Cadillac Nursing Home and Local 79, Service Em-ployees International Union. Case 7±CA±40882July 30, 1998DECISION AND ORDERBYMEMBERSFOX, HURTGEN, ANDBRAMEPursuant to a charge filed on April 17, 1998, theActing General Counsel of the National Labor Rela-
tions Board issued a complaint on May 15, 1998, al-
leging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 7±RC±21147. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondent filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On June 15, 1998, the Acting General Counsel fileda Motion for Summary Judgment. On June 18, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of the Board's unit determination in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding.1See Pitts-burgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162(1941). Accordingly, we grant the Motion for Sum-
mary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Detroit, Michi-
gan, has been engaged in the operation of a nursing
home providing inpatient medical care. During the year
ending December 31, 1997, the Respondent, in con-
ducting its business operations, derived gross revenues
in excess of $100,000 and purchased and received at
its Detroit facility goods valued in excess of $50,000
from other enterprises located within the State of
Michigan, and had those goods shipped directly to its
Detroit facility. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that the Union is
a labor organization within the meaning of Section
2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held November 6, 1997, theUnion was certified on November 14, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time licensed prac-tical nurses (LPNs) employed by the Employer at
its facility located at 1533 Cadillac Boulevard,
Detroit, Michigan; but excluding professional em-
ployees, office clerical employees, employees al-
ready represented by labor organizations, and
guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince March 18, 1998, the Union has requested theRespondent to bargain and, since April 2, 1998, the
Respondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after April 2, 1998, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''and, if an understanding is reached, to embody the un-derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with theUnion. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Cadillac Nursing Home, Detroit, Michi-
gan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Local 79, Service Em-ployees International Union, AFL±CIO, CLC as the
exclusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time licensed prac-tical nurses (LPNs) employed by the Employer at
its facility located at 1533 Cadillac Boulevard,
Detroit, Michigan; but excluding professional em-
ployees, office clerical employees, employees al-
ready represented by labor organizations, and
guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Detroit, Michigan, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 7 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days inconspicuous places including all places where noticesto employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since April 2, 1998.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 30, 1998
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 79, Serv-ice Employees International Union, AFL±CIO, CLC as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit: 3CADILLAC NURSING HOMEAll full-time and regular part-time licensed prac-tical nurses (LPNs) employed by us at our facility
located at 1533 Cadillac Boulevard, Detroit,
Michigan; but excluding professional employees,
office clerical employees, employees already rep-resented by labor organizations, and guards andsupervisors as defined in the Act.CADILLACNURSINGHOME